DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1, 10, and 20, the claims recite, in part, modifying a mobility request inventory to register a mobility service request, assigning a mobility resource to the mobility service request using location information of a passenger and a mobility resource inventory, transmitting a pickup request that identifies the mobility service request and the mobility resource, and 094175.0055420PT2172US00updating a status of the mobility service request in a reservation record of the passenger based on data received.
The limitations, as drafted and detailed above, is directed towards registering a request for services and assigning those services to the request, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically commercial or legal interactions. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of system (claim 1), processor (claims 1, 10, 20), computer-readable storage medium (claims 1, 20), mobility services platform (claims 1, 10, 20)¸ and ground handler system (claims 1, 10, 20).  The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of modifying, assigning, transmitting, and updating) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using system (claim 1), processor (claims 1, 10, 20), computer-readable storage medium (claims 1, 20), mobility services platform (claims 1, 10, 20)¸ and ground handler system (claims 1, 10, 20) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraph 0053); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-9 and 11-19 appear to merely limit receipt of a dispatch message of a check-in, receipt of a trigger of a flight arrival time or a gate assignment, what the mobility resource is specifically, the request comprising a record locator, specifics of the inventory information, partitions of available and unavailable inventory, a pickup request comprising a current location, and a drop-off notification, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The system (claim 1), processor (claims 1, 10, 20), computer-readable storage medium (claims 1, 20), mobility services platform (claims 1, 10, 20)¸ and ground handler system (claims 1, 10, 20) are each functional generic computer components that perform the generic functions of modifying, assigning, transmitting, and updating, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the system (claim 1), processor (claims 1, 10, 20), computer-readable storage medium (claims 1, 20), mobility services platform (claims 1, 10, 20)¸ and ground handler system (claims 1, 10, 20) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahbali (WO 20211076132) in view of Yang (U.S. Patent No. 10,249,129).
Regarding claims 1, 10, 20, Dahbali teaches registering a mobility service request with the mobility services platform (Paragraph 32), assigning, by the processor, a mobility resource to the mobility service request using location information of a passenger (Paragraph 32); transmitting, by the processor, a pickup request to a ground handler system that identifies the mobility service request and the mobility resource (Paragraph 32).
Dahbali does not appear to specify modifying, by a processor, a mobility request inventory of a mobility services platform to register a mobility service request with the mobility services platform; assigning, by the processor, a mobility resource to the mobility service request using a mobility resource inventory of the mobility services platform and 094175.0055420PT2172US00updating, by the processor, a status of the mobility service request in a reservation record of the passenger based on data received from the ground handler system.  However, Yang teaches modifying, by a processor, a mobility request inventory of a mobility services platform to register a mobility service request with the mobility services platform (Column 9 Lines 24-58); assigning, by the processor, a mobility resource to the mobility service request using a mobility resource inventory of the mobility services platform (Column 9 Lines 24-58) and 094175.0055420PT2172US00updating, by the processor, a status of the mobility service request in a reservation record of the passenger based on data received from the ground handler system (Column 9, Line 59-Column 10 Line 37).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to manage service requests and inventory of Dahbali as taught by Yang in order to keep accurate records and ensure that all requests are filled with available inventory.
Regarding claims 2, 11, Dahbali teaches the mobility resource is assigned to the mobility service request responsive to receiving a dispatch message from a departure control system that comprises information indicative of an interaction with a check-in device by the passenger to check-in (Paragraph 32).
Regarding claims 3, 12, Dahbali teaches receiving a trigger that corresponds to an arrival time of a flight, wherein the mobility resource is assigned to the mobility service request in response to receiving the trigger (Paragraph 32).
Regarding claims 4, 14, Dahbali teaches the mobility resource is a manual wheelchair, a ground handler system mobile device, an automated wheelchair, a baggage cart, or a multiple-passenger airport cart (Paragraph 32).
Regarding claims 5, 15, Dahbali teaches the mobility service request comprises a record locator identifying the reservation record associated the mobility service request, passenger information 094175.0055419PT2172US00from the reservation record, travel information from the reservation record, or a request identifier assigned to the mobility service request (Paragraph 32).
Regarding claims 6, 16, Dahbali does not appear to specify the mobility resource inventory comprises configuration characteristics for the mobility resource, an operational state for the mobility resource, a current physical location mobility resource, an associated ground handler system, an associated ground handler system mobile device, or an assigned mobility resource identifier.  However, Yang teaches the mobility resource inventory comprises configuration characteristics for the mobility resource, an operational state for the mobility resource, a current physical location mobility resource, an associated ground handler system, an associated ground handler system mobile device, or an assigned mobility resource identifier (Column 8 Lines 18-58).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to manage service requests and inventory of Dahbali as taught by Yang in order to keep accurate records and ensure that all requests are filled with available inventory.
Regarding claims 7, 17, Dahbali does not appear to specify the mobility resource inventory is partitioned into an available mobility resource inventory and an unavailable mobility resource inventory, and the operations further comprise: transition the mobility resource from the available mobility resource inventory to the unavailable mobility resource inventory in response the mobility resource being assigned to the mobility service request.  However, Yang teaches the mobility resource inventory is partitioned into an available mobility resource inventory and an unavailable mobility resource inventory, and the operations further comprise: transition the mobility resource from the available mobility resource inventory to the unavailable mobility resource inventory in response the mobility resource being assigned to the mobility service request (Column 9 Lines 3-23 and Column 9 Line 59 – Column 10 Line 37, keeps track of “available” inventory which means there must also be unavailable inventory, since only “available” units are assigned they must be identified as “unavailable” once dispensed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to manage service requests and inventory of Dahbali as taught by Yang in order to keep accurate records and ensure that all requests are filled with available inventory.
Regarding claims 8, 18, Dahbali teaches the pickup request further comprises a current location of the passenger (Paragraph 32).
Regarding claims 9, 19, Dahbali teaches the mobility service request comprises a drop-off location, and the operations further comprise: receive a drop-off notification that confirms that the mobility resource has reached the drop-off location (Paragraph 32).
Regarding claim 13, Dahbali teaches the trigger is received in response to the flight receiving a gate assignment at an arrival airport (Paragraph 54, to pick a user up at the gate as taught by Dahbali, the gate assignment must have occurred).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to mobility services reservation:
U.S. Pub No. 2009/0287513 to Anderson
U.S. Pub No. 2007/0143154 to Ashby
U.S. Pub No. 2005/0197848 to Chou
U.S. Pub No. 2019/0228465 to Moore
WO 2008/040948 to King
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621